Citation Nr: 1606340	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 26, 1999, for a grant of service connection for arteriosclerotic cardiovascular disease, post myocardial infarction, post coronary bypass times two, post transplantation for ischemic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from September 1962 to February 1966, including in the Republic of Vietnam from August 14, 1965 to September 27, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for arteriosclerotic cardiovascular disease and assigned an effective date of April 26, 1999.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a heart disorder on August 28, 1979, which was ultimately denied by the Board in a March 1982 decision.

2.  In a March 2011 rating decision, the RO granted service connection for arteriosclerotic cardiovascular disease and assigned an effective date of April 26, 1999-the date of the Veteran's next claim for service connection for a heart disorder following the March 1982 Board denial.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 1999, for the grant of service connection for arteriosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.156, 3.400, 3.816 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

This issue arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Earlier Effective Date for Ischemic Heart Disease

The Veteran contends in his March 2014 substantive appeal that he originally filed a claim for a cardiac disability in August 1979, and "under 'Nehmer' I am entitled to service connection for IHD [ischemic heart disease] back to the date of my original cardiac claim."  In July 2014, the Veteran asserts that an earlier effective date is warranted because his heart disease began in 1979.

In October 2015, the Veteran's representative asserts that the Veteran "is entitled to an earlier effective date of August 28, 1979, which is when he originally submitted his claim for service connection.  [The] Veteran contends he has had medical treatment and diagnosis of this condition prior to April 26, 1999 and [service connection] is retroactive to August 28, 1979."

The effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.   Id.  Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

However, District Court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.   See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).   The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.   38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for ischemic heart disease based on exposure to herbicides in service.   As such, he is a Nehmer class member.  The Veteran was not denied compensation for any cardiac disorder between September 25, 1985, and May 3, 1989.  Rather, the Veteran first filed a claim for service connection for a heart disorder on August 28, 1979, and the Board denied that claim in a March 1982 decision.  The Veteran's first claim following the March 1982 Board denial was dated April 26, 1999-his current effective date.

The facts and analysis of this case mirror those present in Williams v. Principi, 15 Vet. App. 189 (2001).  In Williams, the United States Court of Appeals for Veterans Claims (Court) held that where a claim was filed and denied prior to the promulgation of the rules for presumptive service connection based on exposure to herbicides, the prior denial remains final and the earliest effective date is the date of the claim to reopen.  Id.  Specifically, the Court held that:

[I]t is clear from the District Court's statements in its 1987 class certification order and in its Nehmer II opinion that the denials that the [United States] District Court [for the Northern District of California] intended to void in Nehmer I and Nehmer II were only those that occurred during the period when the now-invalidated regulation was in effect (September 1985 to May 1989).  [Parentheses in original.]  Id. at 196.

Here, the Board's March 1982 denial predates the regulation providing for presumptive service connection for ischemic heart disease, and the subsequent Nehmer litigation.  Consequently, under Williams, supra, the Board's March 1982 denial cannot be invalidated thereby, and remains final.  It follows that the effective date cannot precede the date of the Veteran's claim to reopen-i.e., April 26, 1999.

Thus, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to April 26, 1999 is not warranted.  38 C.F.R. §§ 3.400, 3.816 (2015).


ORDER

Entitlement to an effective date prior to April 26, 1999, for the award of service connection for arteriosclerotic cardiovascular disease, post myocardial infarction, post coronary bypass times two, post transplantation for ischemic cardiomyopathy, is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


